Title: To James Madison from Rufus King, 25 March 1803 (Abstract)
From: King, Rufus
To: Madison, James


25 March 1803, London. No. 87. “Baron Silverhjelm, the Swedish Envoy, after mentioning once or twice that he had received orders to explain to me for the information of the President, the motives which had influenced Sweden to make peace with Tripoli, some days since called upon me, and for this purpose read me the Instructions which he had received from his Government. I suggested to him that as I might commit mistakes in reporting this Communication to you, I prefer’d that he should put in writing the Explanation he was charged to make; and he accordingly wrote me a Letter the copy of which, and of my answer you have annexed.
“It is nearly a fortnight since Lord Hawkesbury informed me that he had lately ascertained that the American Commissioners under the 7th. article of the Treaty of Amity and Commerce, with the concurrence of the fifth Commissioner conceived themselves authorised to allow Interest upon the Claims before them for the Time during which the Proceedings of the Board had been suspended: That as this Suspension had taken place in consequence of the suspension of the Commission in America, it did not appear to him that the Board here had authority to allow Interest for this portion of Time: That he made me this communication in hopes that we might agree in the just interpretation of the Powers of the Commissioners, as it would be disagreeable, particularly at the juncture of affairs when he was speaking, again to arrest the proceedings of the Commissioners. I replied that the Subject was both unexpected and new; that it should receive my immediate consideration; and that I would take the earliest opportunity in my power of conversing with him respecting it.
“After maturely reflecting upon the objection, which originated with and was entertained by Doctor Swabey,… I informed Lord Hawkesbury that I was ready to meet him; but owing to the discussions going on with France he has not yet appointed a day to receive me. In the mean Time the Commission proceeds in examining and deciding the Cases before it; leaving open the ascertainment of the amount of the respective Claims. As the first Instalment of the £600,000 to be received by Great Britain is payable in July; and as from the nature of the Negotiations with France I may not be able to meet Lord Hawkesbury soon, it has appeared to me proper to apprize you of this objection to the powers of the Commissioners, which may be followed up by a suspension of their Proceedings.”
 

   
   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy and copies of enclosures (NHi: Rufus King Papers, vol. 55). RC 3 pp. In a clerk’s hand, signed by King. Printed, except for the first paragraph, in King, Life and Correspondence of Rufus King, 4:235. For enclosures, see n. 1.



   
   Baron Göran Ulrik von Silfverhiem, in his 18 Mar. 1803 letter (3 pp.; in French), explained that Gustavus IV had initially hoped that Sweden and the U.S. could work together to defeat Tripoli, but during the first year of the war the instructions of the American squadron prevented them from engaging in hostile actions against Tripoli. Finding that the principal object of the Americans was to convoy merchant ships and that the distance between Sweden and the U.S. made communication difficult, Gustavus IV ended a war that was becoming increasingly costly, as the lack of cooperation between the two squadrons permitted the enemy to increase the number of its prizes and captives. In his 23 Mar. 1803 reply (1 p.), King told Silfverhiem that he would forward the letter to the president.



   
   After prolonged discussion among the board members on the validity of awarding the disputed interest, the issue was decided on 30 Apr. 1803, when the British commissioners, acting on instructions, declared themselves ready to proceed with the awards process (Moore, International Adjudications, 4:109–19).


